Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/268220 application originally filed September 21, 2021.
Amended claims 26-43, filed September 21, 2021, are pending and have been fully considered.  Claims 1-26 have been canceled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8-10, 12, 15, 17-19, 21-24, 26, 28 and 30 of copending Application No. 17/414262 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present application and US Application ‘262 overlap in the process for producing a solid biomass fuel that comprises pulverizing biomass, molding or compressing the pulverized biomass and heating the molded or compressed biomass.  Through the teachings of the present application and US application ‘262 it would be obvious to one of ordinary skill in the art to vary the type of biomass and the treatment conditions of treating the biomass in order to produce a solid biomass fuel product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 42, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 43, it is unclear as to the term “PM1.0 emissions” which makes the claim indefinite.  It is not clear what specifically is a “PM1.0 emissions” and requires further information and/or amending of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2019/0119593) hereinafter “Hayashi” in view of Dale et al. (US 2013/0247456) hereinafter “Dale”.
Regarding Claims 26-43
	Hayashi discloses in the abstract, the biomass solid fuel obtained by molding pulverized biomass particles, such that mutual bonding or adhesion between pulverized biomass particles is maintained after immersion in water.
	Hayashi discloses in paragraph 0025, the biomass solid fuel of the present invention is a product by molding pulverized biomass particles of a raw material comprising at least one selected from the group consisting of rubber tree, acacia, meranti, eucalyptus and teak, or pulverized biomass particles of a raw material of a mixture of larch, spruce and birch. Larch, spruce, and birch may be used alone as raw material biomass, but mixtures thereof are preferred. The biomass solid fuel is a molded solid product obtained by the steps including a molding step of compressing and molding biomass that has been crushed and pulverized to a state of debris or powder into biomass blocks, and a heating step of heating the biomass blocks. The molded and heated solid product is used as a fuel (corresponding to PBT mentioned below). Since the biomass solid fuel of the present invention does not require a step of steam explosion and the use of a binder, the cost increase is suppressed. Herein, biomass as a raw material is also simply referred to as "raw material" or "biomass", the biomass blocks obtained by molding process before the heating step are also referred to as "unheated biomass blocks", and biomass solid fuel is also simply referred to as "solid fuel". 
	It is to be noted, Hayashi discloses biomass as raw material but fails to teach the claimed source of biomass.  
	However, it is known in the art to use various types of biomass for producing a densified solid biomass fuel, as taught by Dale.  Dale discloses in the abstract, a product is provided comprising at least one densified biomass particulate having a substantially smooth, non-flakey outer surface and containing no added binder, wherein said densified biomass particulate is comprised of a plurality of pretreated lignin-coated plant biomass fibers which contain a trace amount of base from pretreatment of said fibers.  Dale further discloses in paragraph 0025, the term "plant biomass" or "ligno-cellulosic biomass" or "LCB" as used herein is intended to refer to virtually any plant-derived organic matter containing cellulose and/or hemicellulose as its primary carbohydrates (woody or non-woody) available for producing energy on a renewable basis. Plant biomass can include, but is not limited to, agricultural residues such as corn stover, wheat straw, rice straw, sugar cane bagasse and the like. Plant biomass further includes, but is not limited to, woody energy crops, wood wastes and residues such as trees, including fruit trees, such as fruit-bearing trees, (e.g., apple trees, orange trees, and the like), softwood forest thinnings, barky wastes, sawdust, paper and pulp industry waste streams, wood fiber, and the like. Additionally, perennial grass crops, such as various prairie grasses, including prairie cord grass, switchgrass, Miscanthus, big bluestem, little bluestem, side oats grama, and the like, have potential to be produced large-scale as additional plant biomass sources. For urban areas, potential plant biomass feedstock includes yard waste (e.g., grass clippings, leaves, tree clippings, brush, etc.) and vegetable processing waste. Plant biomass is known to be the most prevalent form of carbohydrate available in nature and corn stover is currently the largest source of readily available plant biomass in the United States. When describing the various embodiments and used without a qualifier, the term "biomass" is intended to refer to "plant biomass," i.e., lignocellulosic biomass (LCB). 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use various types of biomass depending upon the desired properties when processing the biomass, i.e. moisture content, density, and size.  The applicant is reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
	Hayashi discloses in paragraph 0029, the equilibrium moisture content after immersion in water is preferably 10 to 65 wt %.
	Hayashi discloses in paragraph 0031, the particle size of the pulverized biomass particles is not particularly limited, but the average size is preferably about 100 to 3000 µm. As the method of measuring the particle size of the pulverized biomass particles, known measurement methods may be used. Since mutual bonding or adhesion between the pulverized biomass particles is maintained by solid cross-linking in the biomass solid fuel (PBT Pelletizing Before Torrefaction), the particle size of the pulverized biomass particles is not particularly limited as long as it is within a moldable range. Further, since the fine pulverization becomes a cause of cost increase, the particle size may be within a known range as long as both of cost and moldability can stand together. 
	Therefore, through the teachings of Hayashi it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to optimize the biomass size before or after pulverizing, as long as the pulverized biomass particles are within a moldable range, as taught by Hayashi.  The applicant is reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
	Hayashi discloses in paragraph 0024, the solid fuel is a molded solid product obtained by the steps including a molding step of compressing and molding biomass that has been crushed and pulverized to a state of debris or powder into biomass blocks, and a heating step of heating the biomass blocks after the molding step. The molded solid product is used as a fuel (corresponding to PBT mentioned below). 
	Hayashi discloses in paragraph 0030, the method of manufacturing a biomass solid fuel comprises a molding step of molding pulverized biomass particles of the biomass that has been crushed and pulverized to obtain unheated biomass blocks, and a heating step of heating the unheated biomass blocks whereby providing a heated solid product, wherein the heating temperature in the heating step is preferably 150°C to 400°C. With the temperature of the heating step within the above range, the biomass solid fuel having the above properties can be obtained. The heating temperature is appropriately determined depending on biomass raw materials and the shape and size of biomass blocks. The heating time in the heating step is not particularly limited, but it is preferably 0.2 to 3 hours. 
	It is to be noted, Hayashi discloses in paragraph 0029, the solid biomass fuel product obtained has an equilibrium moisture content after immersion in water of 10 to 65 wt %.
	Therefore, through the teachings of Hayashi it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to optimize the moisture content of the biomass throughout the process due to the moisture content of the biomass will vary depending upon the type of biomass, size, duration, temperature, etc. of treating the biomass, as taught by Hayashi and Dale.  The applicant is reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
	Hayashi discloses in paragraph 0028, in a biomass solid fuel obtained after the heating step, the COD (Chemical Oxygen Demand) of an immersion water used for water immersion is 3,000 ppm or less. 
	Hayashi disclose in paragraph 0122, in the method of manufacturing the biomass solid fuel, because the method has such an order of the steps that the heating step of heating the unheated biomass blocks is performed after the molding step, mutual bonding or adhesion between the pulverized biomass particles is maintained by using components originated from the raw material biomass without using a binder, which enables the production of biomass solid fuels having high water-resistant which do not disintegrate by immersion in water.  Hayashi further placed the produced solid biomass fuel through a rotational strength test where the biomass solid was passed through a sieve to remove particles and test the durability of the solid biomass fuel (See paragraph 0187).
	Hayashi discloses in paragraph 0032, when A denotes the bulk density of the unheated biomass blocks before heating step and B denotes the bulk density of the heated solid product after the heating step, it is preferred that B/A=0.6 to 1. The value of the bulk density A is not particularly limited as long as it is within such a known range that unheated biomass blocks can be obtained by molding the pulverized biomass particles. The bulk density varies depending on the kind of biomass raw materials, and thus it may be appropriately set. The bulk density can be reviewed in Table 2 of Hayashi. 
	Hayashi disclosed in paragraph 0196, the solid biomass fuel was tested for water absorption for 5 days and the results showed the solid biomass fuel product was waterproof and had become hydrophobic that prevent the penetration of water.
Hayashi does not disclose the PM1.0 emissions and therefore Hayashi has met the limitation of the present invention of having less than 175 mg/kg (less than 175 mg/kg encompasses zero). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771